[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                            Nov. 16, 2009
                             No. 09-12367                 THOMAS K. KAHN
                         Non-Argument Calendar                CLERK
                       ________________________

                  D. C. Docket No. 07-00504-CV-OC-GRJ

JOYCE L. PARKS,



                                                           Plaintiff-Appellant,

                                  versus

COMMISSIONER OF SOCIAL SECURITY,



                                                          Defendant-Appellee.


                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                           (November 16, 2009)

Before BLACK, BARKETT and HULL, Circuit Judges.

PER CURIAM:
       Joyce L. Parks appeals the district court’s order affirming the Commissioner

of Social Security’s denial of her application for disability benefits, pursuant to 42

U.S.C. § 405(g). Parks contends the ALJ committed reversible error by (1) giving

reduced weight to the opinion of Dr. Reheem, one of Parks’ treating physicians,

and (2) discounting Parks’ subjective reports of pain. We address each issue in

turn, and affirm.1

                                                I.

       Parks contends the ALJ erred by discounting the medical opinion of one of

her treating physicians, Dr. Reheem, because good cause did not exist to reject the

opinion and the ALJ failed to provide adequate reasons for rejecting the opinion.

The ALJ may reject any medical opinion if the evidence supports a contrary

finding. Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir. 1985). Absent the

existence of “good cause” to the contrary, however, the ALJ must give the treating

physician’s testimony substantial weight. Phillips v. Barnhart, 357 F.3d 1232,

1240 (11th Cir. 2004). “‘[G]ood cause’ exists when the: (1) treating physician’s

opinion was not bolstered by the evidence; (2) evidence supported a contrary

       1
          When “the ALJ denies benefits and the [Appeals Council] denies review, we review
the ALJ’s decision as the Commissioner’s final decision.” Doughty v. Apfel, 245 F.3d 1274,
1278 (11th Cir. 2001). We review the Commissioner’s factual findings with deference, and the
“factual findings are conclusive if they are supported by substantial evidence, consisting of such
relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Id.
(quotation omitted). However, we review the Commissioner’s legal conclusions de novo.
Moore v. Barnhart, 405 F.3d 1208, 1211 (11th Cir. 2005).

                                                 2
finding; or (3) treating physician’s opinion was conclusory or inconsistent with the

doctor’s own medical records.” Id. at 1240-41.

      If the ALJ disregards the opinion of a treating physician, the ALJ must

clearly articulate his reasons. Id. at 1241. We have found no reversible error

“[w]here our limited review precludes re-weighing the evidence anew, and [where]

the ALJ articulated specific reasons for failing to give [the treating physician’s]

opinion controlling weight” and these findings are supported by substantial

evidence. Moore v. Barnhart, 405 F.3d 1208, 1212 (11th Cir. 2005). When the

ALJ does not give the treating physician’s opinion controlling weight, the ALJ

applies other factors such as the length of treatment, the frequency of examination,

the nature and extent of the relationship, the supportability of the opinion, its

consistency with other evidence, and the specialization of the physician. See

20 C.F.R. § 416.927(d)(2)-(6).

       The ALJ expressly addressed the weight given to Dr. Reheem’s opinion.

Specifically, the ALJ found Dr. Reheem’s opinion was not supported by his own

records or the opinions of Drs. Inga and Kaplan who also treated Parks. In

particular, Dr. Reheem repeatedly noted that pain medication controlled Parks’

pain to a tolerable level. In August 2006, Dr. Reheem did not note a change in

Parks’ condition. Nonetheless, in September 2006, he opined that Parks was



                                           3
disabled. Moreover, Dr. Inga, another of Parks’ treating physicians, opined in

February 2006 that Parks could work in a sedentary type of job where she lifted

nothing heavier than 20 pounds and avoided certain repetitive motions.

Substantial evidence in the record supports the ALJ’s decision not to give Dr.

Reheem’s testimony great weight.

                                          II.

      Parks asserts the ALJ erred by rejecting her credibility about her pain

without any basis in the record. “[A] claimant’s subjective complaints of pain

cannot in and of themselves serve as conclusive evidence of disability. The record

must document by medically acceptable clinical or laboratory diagnostic

techniques the existence of a medical impairment which could reasonably be

expected to produce the disabling pain.” Chester v. Bowen, 792 F.2d 129, 132

(11th Cir. 1986). A three-part “pain standard” applies when a claimant attempts to

establish disability through his own testimony of pain or other subjective

symptoms. Wilson v. Barnhart, 284 F.3d 1219, 1225 (11th Cir. 2002). The pain

standard requires: (1) evidence of an underlying medical condition, and either

(2) objective medical evidence confirming the severity of the alleged pain arising

from that condition, or (3) the objectively determined medical condition is of such

a severity it can be reasonably expected to give rise to the alleged pain. Id.



                                           4
      When a claimant testifies to subjective complaints of pain, the ALJ must

clearly articulate adequate reasons for discrediting the claimant’s allegations of

disabling symptoms. Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th Cir. 2005). In

articulating his reasons, the ALJ need not specifically refer to every piece of

evidence, so long as the decision “is not a broad rejection which is not enough to

enable the district court or this Court to conclude that the ALJ considered [the]

medical condition as a whole.” Id. at 1210-11 (quotation omitted). A clearly

articulated credibility determination supported by substantial evidence will not be

disturbed. Feet v. Cater, 67 F.3d 1553, 1562 (11th Cir. 1995).

      Parks’ claim the ALJ erred by discrediting her pain testimony and doing so

without adequate explanation is without merit. The ALJ expressly based the

credibility determination on Parks’ ability to take care of her personal needs,

including errands, driving, and attending church, and the fact that her medication

was controlling her pain. The record supports the ALJ’s conclusion because it

shows Parks was able to cook, clean, run errands, drive, and attend church weekly.

Additionally, medical evidence shows Parks’ medication reasonably controlled her

pain. Thus, the ALJ’s rejection of Parks’ subjective pain testimony was based on

adequate reasons as the effectiveness of Parks’ medication and her ability to




                                           5
perform chores, drive, and attend church are inconsistent with her testimony of

debilitating pain.

      AFFIRMED.




                                         6